PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. D,903,004
Issue Date: November 24, 2020
Application No. 29/692,874
Filing or 371(c) Date: 29 May 2019
Attorney Docket No. VARI 200008US01 

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.55(f) filed July 26, 2021, to accept the delayed filing of a certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)(1).

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on July 26, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on May 29, 2019. 

As the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  Petitioner has submitted a request for certificate of correction under 37 CFR 1.323 with the present request.  The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 1.55(g)(1) for issuance of the requested Certificate of Correction.

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272 – 4914.    Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.

/ Ramesh Krishnamurthy /Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions